DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rift (https://web.archive.org/web/20150811215202/https://www.trionworlds.com/rift/en/game/what-is-rift/) in conjunction with forum discussions about Rift (http://forums.riftgame.com/general-discussions/newcomers/348122-new-rift-confused-about-souls.html).
Re claims 1, 12-13, and 17, Rift discloses a method comprising:	while executing, by a terminal, a target scene of a client (see screenshots on the “What is RIFT?” page showing target scenes on a client computer); and	displaying, by the terminal, target prompt information in a target interface of the client being used for prompting the adjustment of the attributes of a virtual control object controlled by a player in the target scene (see “A New Way to Play: In RIFT, you have an unparalleled ability to create and fine tune characters to suit your ideal playstyle. Choose which faction you will fight for – Guardians or Defiant – and the race you belong to, then pick one Calling among Warrior, Cleric, Mage, Rogue, or Primalist. Within each Calling, you will select and combine unique Souls with dozens of handpicked powers and traits. RIFT also has Purposes, or pre-made profiles, if you prefer to dive straight into battle!”).	In the official forums for Rift, users SonicBoom and PrimalThirst teach that the game of Rift has an adjustment mode for allocating Soul Points for characters (“Each Calling has 9 Souls in which it can spend points. They are essentially Talent Trees that you can pick from. You gain Soul Points every time you level up.”). The game offers a mode where Soul Points are allocated automatically (“Now you can simply pick a Purpose and spend every point automatically.”). Additionally, there is a manual mode that allows players to manually allocate these points if they choose (“You can choose to follow them or make your own build.”).
Re claims 12, 16, and 20, Rift discloses determining an attribute corresponding to a profession of the virtual control object in the target scene as an attribute that needs to be automatically adjusted of the virtual control object (see the rejections above, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 14-15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rift in view of Terasaki et al (US 2008/0161080).
Re claims 2, 13, and 18, Rift has disclosed automatically adjusting attributes of the virtual control object in response to the target prompt information when in the automatic adjustment mode (see rejection to claim 1 where players are able to choose pre-built roles called Purposes which causes the game to automatically allocate Soul Points). However, Rift does not explicitly disclose the automatic adjustment taking place after a first predetermined time length starting from the display of the target prompt when the determined adjustment mode is a second automatic adjustment mode that is 
Re claims 3, 15, and 19, Terasaki has taught automatically adjusting the attributes after the first predetermined time length starting from the display of the target prompt information when the terminal does not receive a manual adjustment instruction within the first predetermined time length ([0046]), wherein the manual adjustment instruction is used for adjusting the attributes of the virtual control object ([0046], players .

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KEVIN Y KIM/Primary Examiner, Art Unit 3715